DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/03/2020 has been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerresheim et al. (US 6,796,350 B1).
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements. Moreover, it is held that guidance as provided by the figures is sufficient to enable public possession of an inventive concept. That is, an enabling picture may be used to reject claims directed to an article to include: anticipating claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). And when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979), see MPEP 2125.
Regarding claims 1, 7, Gerresheim teaches a tire having a tread portion, wherein the tread portion includes a first land portion, the first land portion includes a first circumferential edge, a second circumferential edge, and a tread surface between the first circumferential edge and the second circumferential edge; on the tread surface, a first inclined groove 11 extending from the second circumferential edge to the first circumferential edge side; a second inclined groove 11 extending from the second circumferential edge to the first circumferential edge side so as to be inclined in a direction opposite to that of the first inclined groove; and
[AltContent: textbox (Second circumferential edge)][AltContent: arrow][AltContent: textbox (Curved groove)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second inclined groove)][AltContent: textbox (First inclined groove)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First circumferential edge)][AltContent: arrow][AltContent: textbox (First land portion)]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



A triangular block demarcated by the first inclined groove 11, the second inclined groove 11, and the second circumferential edge, are formed, and a fine cut 14 – (construed as a curved groove) curved so as to be convex on the second circumferential edge side is formed on the triangular block; and the first inclined groove is connected to the first circumferential edge.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gerresheim et al. (US 6,796,350 B1).
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements. Moreover, it is held that guidance as provided by the figures is sufficient to enable public possession of an inventive concept. That is, an enabling picture may be used to reject claims directed to an article to include: anticipating claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). And when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979), see MPEP 2125.
Regarding claims 1, 7, Gerresheim teaches a tire having a tread portion, wherein the tread portion includes a first land portion, the first land portion includes a first circumferential edge, a second circumferential edge, and a tread surface between the first circumferential edge and the second circumferential edge; on the tread surface, a first inclined groove extending from the second circumferential edge to the first circumferential edge side; a second inclined groove extending from the second circumferential edge to the first circumferential edge side so as to be inclined in a direction opposite to that of the first inclined groove; and
[AltContent: textbox (First land portion)]
[AltContent: textbox (First circumferential edge)][AltContent: arrow][AltContent: textbox (Second circumferential edge)][AltContent: textbox (Tire equator)][AltContent: textbox (Second inclined groove)][AltContent: textbox (First inclined groove)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale





A triangular block demarcated by the first inclined groove, the second inclined groove, and the second circumferential edge. Gerresheim does not explicitly disclose this embodiment uses a curved groove. However, the prior art uses such a groove in other embodiments, see FIG. 4. And as the prior art discloses the grooves/cuts being disposed obliquely – (construed as inclusive of other than linear shapes), are sufficient for use in order to avoid striking of edges thereof in the contact patch, see Col 2 lines 1-6. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the triangular block with a curved groove as reasonably suggested by Gerresheim to provide the tread pattern with aforementioned benefit.  
Regarding claims 2-3, Gerresheim further discloses the triangular block is located on a tire equator; the first inclined groove and the second inclined groove communicate with each other, see depiction above. 
Allowable Subject Matter
Claims 4-6, 8-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The closet prior art of record Gerresheim, while teaching a tire tread pattern including the use of first and second inclined grooves. The first and second inclined grooves making with a circumferential extending edge of a land portion, a triangular shaped block portion; it does not teach, or reasonably suggest forming the tread pattern to have the characteristics of claims 4-6 and 8-19.
Claim 20 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The closet prior art of record Gerresheim, while teaching a tire tread pattern including the use of first and second inclined grooves. The first and second inclined grooves making with a circumferential extending edge of a land portion, a triangular shaped block portion; it does not teach, or reasonably suggest forming the tread pattern such that: the triangular block is located on a tire equator, wherein the first inclined groove and the second inclined groove communicate with each other, wherein the curved groove communicates with the first inclined groove and the second inclined groove, wherein the curved groove communicates with the first inclined groove and the second inclined groove on the second circumferential edge side with respect to a center position in a tire axial direction of the first land portion, wherein the first inclined groove is connected to the first circumferential edge, wherein the second inclined groove terminates within the first land portion, wherein the tire has a designated mounting direction to a vehicle, the tread portion includes a first tread edge located on an outer side of the vehicle when the tire is mounted on the vehicle, a second tread edge located on an inner side of the vehicle when the tire is mounted on the vehicle, a first shoulder main groove continuously extending in the tire circumferential direction between the first tread edge and a tire equator, and a crown main groove adjacent to the second tread edge side of the first shoulder main groove, and the first land portion is demarcated between the first shoulder main groove and the crown main groove.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 5712705545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749